Citation Nr: 1207228	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-39 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from May 1950 to May 1954 during the Korean Conflict.  His decorations include the Purple Heart Medal.  The appellant is the Veteran's surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied entitlement to service connection for the cause of the Veteran's death.  

In a March 2010 decision, the Board denied entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 and remanded the issue of entitlement to service connection for the cause of the Veteran's death for further development.  After the case was returned, the Board remanded the claim in October 2010 for noncompliance with the March 2010 remand directives.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Upon reflection, the Board finds that additional development is warranted.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.

In the appellant's June 2008 Notice of Disagreement, she reported that the Veteran had been receiving treatment at the VA Medical Center in Pensacola, Florida as late as 2007.  She also reported treatment at the Fort Walton Beach Medical Center and provided the address of that facility.  The Board notes that the claims file only contains VA treatment records through November 2002.  As there potentially are outstanding VA medical records relevant to the appeal, there is a duty to obtain such records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, the RO should obtain VA treatment records that are dated since November 2002.  

In a November 2010 statement, submitted after the Board's most recent remand, the appellant indicated that the Veteran had received treatment for his psychiatric disabilities from a private physician, Dr. Biglione, who had admitted the Veteran as an in-patient in the psychiatric ward at the Fort Walton Beach Medical Center in Pensacola, Florida on three occasions.  She also submitted select pages from an August 2007 private treatment report from Dr. Biglione.  On remand, pertinent private treatment records from Dr. Biglione and the Fort Walton Beach Medical Center must be obtained and associated with the claims file.

Finally, after any outstanding VA (and/or private) treatment records are associated with the claims folder, the folder should be returned to the VA clinical psychologist that provided the opinion in November 2010 for a new opinion regarding any possible relationship between the Veteran's service-connected disabilities, to include the aggregate impact of those disabilities, and the cause of his death.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that she identify any and all outstanding private treatment records related to the Veteran's service-connected disabilities.  Thereafter, the RO should request that the appellant provide (or authorize VA to obtain) these records, and in particular those from Dr. Biglione and the Fort Walton Beach Medical Center.  Obtain complete copies of VA outpatient treatment records dated from November 2002 to the present and associate these records with the claims file.  

2.  Notify the appellant that she may submit lay statements from herself, as well as from individuals who had first-hand knowledge of the Veteran's symptoms from his service-connected disabilities.  She should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any pertinent, outstanding records, return the file to the VA clinical psychologist who provided the November 2010 opinion to prepare an addendum to the November 2010 VA examination report.  If that examiner is unavailable, the claims file should be sent to another VA examiner or examiners with appropriate expertise.  The examiner(s) is asked to state whether it is at least as likely as not that the Veteran's service-connected PTSD, bilateral hearing loss, tinnitus, and residuals of a mortar fragment wound to the right arm, either individually or in the aggregate, caused or contributed to the cause of his death (e.g. hastened death or rendered him less capable of resisting the conditions that caused death).  

All findings, along with fully articulated medical rationale for the opinion, must be set forth in the examination report.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner is advised that the appellant is competent to report her observations of the Veteran's symptoms and treatment, and such reports must be considered in formulating any opinions, which should be set forth in a legible report.

4.  Then, readjudicate the claim.  The appellant must be furnished a Supplemental Statement of the Case and given a reasonable period in which to respond before the claim is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

